867 F.2d 1244
ANIMAL DEFENSE COUNCIL, et al., Plaintiffs-Appellants,v.Donald P. HODEL, et al., Defendants-Appellees,Southern Arizona Water Resources Association, et al.,Defendants-Intervenors- Appellees.
No. 86-2453.
United States Court of Appeals,Ninth Circuit.
Feb. 24, 1989.

Before HUG, NELSON and NOONAN, Circuit Judges.

ORDER

1
We regret that in the opinion, published at 840 F.2d 1432, there was an error made on page 1436, in the second column in the first full paragraph.  This paragraph should read as follows:


2
The district court may also inquire outside of the administrative record "when it appears the agency has relied on documents or materials not included in the record."    Public Power Council [v. Johnson], 674 F.2d  at 794 [9th Cir. 1982].  In addition, discovery may be permitted if supplementation of the record is necessary to explain technical terms or complex subject matter involved in the agency action.  Id.